The plaintiff’s petition for certification for appeal from the Appellate Court, 37 Conn. App. 1 (AC 13197), is granted, limited to the following issue:
“Under the circumstances of this case, did the Appellate Court properly conclude that the arbitrators’ failure to comply with § 31-91-45 (a) of the Regulations of *905Connecticut State Agencies did not require that the arbitrators’ award be vacated?”
Decided April 24, 1995
Anthony J. Palermino, in support of the petition.
The Supreme Court, docket number is SC 15252.